DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-21, 24-33 and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Willson (US 20080160591) in view of Kauling (US 20090180933) and Belgrader (US 7955841).
With respect to claims 19, 29 and 30, Willson discloses a method comprising placing a flexible bag on a support.  The flexible bag (see Fig. 6) comprises two polymeric sheets that are sealed together around a peripheral edge.  This is described in paragraphs [0126]-[0150].  Figure 10 shows that each bag may include at least first and second compartments that form fluid pathways, wherein a support holder (Figure 
Willson additionally states that the bag is suspended within a container (see Figs. 1 and 10).  Paragraph [0039] states that the container may be a heat exchanger basin filled with a thermally conductive liquid.  Willson, however, does not expressly state that the heat exchanger includes a body having a first side face and an opposing side face configured to support the flexible bag, such that the first and second bag compartments/pathways are disposed against opposing side faces of the body.
Kauling discloses a heat exchanger method in which a heat exchanger (Figure 3a:18) having a body (Figure 3a:32) is provided in communication with a flexible bag (Figure 3a:5) disposed within a hard shell (Figure 3a:6).  The bag is disposed on a side face of the body.  This is taught in paragraphs [0258]-[0262].
Belgrader disclose a heat exchanger method in which a heat exchanger body having a first side face (Figure 2:2016) and a second side face (Figure 2:2020) is provided.  A container (Figure 2:2008) to be heated is placed adjacent to the opposing first and second side surfaces of the body to allow complete heating of the container.

[AltContent: textbox (Added heat exchanger body (i.e. replace thermal fluid with thermally conductive solid body))][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    693
    1459
    media_image1.png
    Greyscale

Kauling teaches that it is well known to support a flexible bag assembly directly one a heat exchanger body in order to offer temperature control over fluids within the bag.  Belgrader further teaches that it is known to use first and second heat exchanger side surfaces to contact opposing surfaces of a container in order to uniformly heat/cool the container.  Willson already teaches that the flexible bag is in communication with a heat exchange system and that the bags should be hung using a support, so it would have been obvious step to expand on these concepts so that the Willson bag is hung and supported by a solid heat exchanger body having first and second side surfaces.

	With respect to claims 20 and 31, Willson, Kauling and Belgrader disclose the combination as described above.  Belgrader additionally shows in at least Figs. 3 and 5D that exchanger surfaces are pushed against the container to be heated.  Accordingly, Belgrader teaches that the flexible bag should be secured to the heat 

With respect to claims 21, 32 and 33, Willson, Kauling and Belgrader disclose the combination as described above.  Willson further shows in at least Fig. 10 that a variety of support structures may be used to support the flexible bag at a location between the first and second compartments/pathways.  Figs. 10A, 10C and 10D depict different types of tensioning bars that the flexible bag is configured to rest upon.

With respect to claim 24, Willson, Kauling and Belgrader disclose the combination as described above.  Willson additionally teaches that each compartment/pathway includes a drain port at a lower edge and an input port at an upper edge.  This is shown in at least Fig. 1.  

With respect to claims 25 and 36, Willson, Kauling and Belgrader disclose the combination as described above.  Willson further shows that each compartment/pathway includes a plurality of partitions (see diagonal welds in at least Fig. 6) configured to affect the flow of liquids and gases.  These partitions create a torturous flow path configuration.

With respect to claims 26 and 37, Willson, Kauling and Belgrader disclose the combination as described above.  Belgrader additionally teaches that first and second side plates (Figure 4B:4004) may be used to push a heat exchanger body into tight 

With respect to claims 27 and 38, Willson, Kauling and Belgrader disclose the combination as described above.  Belgrader additionally teaches that the heat exchanger receives a temperature-control fluid that controls the temperature of the heat exchanger. 

With respect to claim 28, Willson, Kauling and Belgrader disclose the combination as described above.  Willson shows in at least Figs. 1 and 10 that the first fluid pathway is separated and independent from the second fluid pathway.

Claims 22, 23, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Willson (US 20080160591) in view of Kauling (US 20090180933) and Belgrader (US 7955841) as applied to claims 19 and 29, and further in view of Seebeck (US 4233407).
Willson, Kauling and Belgrader disclose the combination as described above, however do not expressly state that gas is removed through an outlet port comprising a gas sterilizing filter.
Seebeck discloses a fermentation method in which gases are removed from a culture compartment (Figure 1:5).  Gases pass through a sterilizing filter (Figure 1:8) coupled to an outlet port (Figure 1`:9).  This is taught in at least column 2, lines 14-41.


Claims 19, 21, 24, 25, 28-30, 32, 33 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Stewart (US 6882797) in view of Willson (US 20080160591).
With respect to claims 19, 29 and 30, Stewart discloses a method for using a heat exchanger comprising placing a flexible bag on a body of a heat exchanger so that a first end (Figure 7:16) of the flexible bag bounding a first fluid pathway (see Fig. 7) is disposed against a first side face (Figure 6:921) of the body and a second end (Figure 7:16a) of the flexible bag bounding a second fluid pathway (see Fig. 7) is disposed against an opposing second side face (Figure 6:921A) of the body.  This is described in at least column 5, lines 10-45.  A first fluid is passed through an inlet (Figure 7:26) connected to the first fluid pathway.  Because the first fluid pathway is connected to the second fluid pathway via a conduit (Figure 7:200), Stewart does not expressly state that 
Willson discloses a method comprising placing a flexible bag on a support.  The flexible bag (see Fig. 6) comprises two polymeric sheets that are sealed together around a peripheral edge.  This is described in paragraphs [0126]-[0150].  Figure 10 shows that each bag may include at least first and second compartments that form fluid pathways, wherein a support holder (Figure 10:10A) is disposed between the first and second compartments so that the first and second compartments are isolated from each other (“Arrangement of paired chambers at an angle to each other (FIG. 10) provides further structural support for the photobioreactor system”)  Willson additionally describes that each bag compartment/pathway includes an inlet port and an outlet (drain) port, so therefore Willson teaches at least first and second inlet ports and first and second drain ports in communication with the first and second compartments.  See also the media header/manifold structures depicted in Fig. 1.
	At the time of the invention, it would have been obvious to form the Stewart flexible bag so that the first and second compartments/pathways are separate from each other and are configured to pass a first fluid and a second fluid, respectively, when disposed against the side faces of the heat exchanger body.  As evidenced by Willson, this could be accomplished by providing the first and second compartments/pathways with distinct fluid inlets and outlets that enable separate and independent processing.  Those of ordinary skill would have recognized that this would be beneficial when it is necessary to simultaneously heat different fluids.
[AltContent: textbox (Outlet port added to the first compartment/pathway)][AltContent: textbox (Conduit 200 removed)][AltContent: textbox (Inlet port added to the second compartment/pathway)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    2145
    1484
    media_image2.png
    Greyscale


With respect to claims 21, 32 and 33, Stewart and Willson disclose the combination as described above.  Willson further shows in at least Fig. 10 that a variety of support structures may be used to support the flexible bag at a location between the first and second compartments/pathways.  Figs. 10A, 10C and 10D depict different types of tensioning bars that the flexible bag is configured to rest upon.

With respect to claim 24, Stewart and Willson disclose the combination as described above.  Willson additionally teaches that each compartment/pathway includes 

With respect to claims 25 and 36, Stewart and Willson disclose the combination as described above.  Stewart further shows that each compartment/pathway includes a plurality of partitions configured to affect the flow of liquids and gases.  These partitions create a torturous/serpentine flow path configuration (see Fig. 7).

With respect to claim 28, Stewart and Willson disclose the combination as described above.  Willson shows in at least Figs. 1 and 10 that the first fluid pathway is separated and independent from the second fluid pathway.

Claims 20, 26, 27, 31, 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Stewart (US 6882797) in view of Willson (US 20080160591) as applied to claims 19 and 29, and further in view of Belgrader (US 7955841).
With respect to claims 20, 26, 31 and 37, Stewart and Willson disclose the combination as described above, however do not expressly state that the flexible bag is pushed against the first and second side faces of the heat exchanger using at least one side plate.  
Belgrader disclose a heat exchanger method in which a heat exchanger body having a first side face (Figure 2:2016) and a second side face (Figure 2:2020) is provided.  A container (Figure 2:2008) to be heated is placed adjacent to the opposing first and second side surfaces of the body to allow complete heating of the container.  
At the time of the invention, it would have been obvious to secure the flexible bag of Stewart against the body of the heat exchanger so that the first and second ends are pushed against the first and second side faces of the heat exchanger body.  As evidenced by Belgrader, this would enable a direct and tight thermal connection and increase the contact between the surfaces of the bag and heat exchanger.  

With respect to claims 27 and 38, Stewart, Willson and Belgrader disclose the combination as described above.  Belgrader additionally teaches that the heat exchanger receives a temperature-control fluid that controls the temperature of the heat exchanger. 

Claims 22, 23, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Stewart (US 6882797) in view of Willson (US 20080160591) as applied to claims 19 and 29, and further in view of Seebeck (US 4233407).
Stewart and Willson disclose the combination as described above, however do not expressly state that gas is removed through an outlet port comprising a gas sterilizing filter.

At the time of the invention, it would have been obvious to ensure that gases are removed from the Stewart flexible bag using an outlet port coupled to a sterilizing filter.  Seebeck teaches that membrane filters are commonly used to commonly used to treat liquids and gases moving into and out of bioreactors in order to control the concentration of target compounds and prevent contamination (“In exhaust line 9, a further membrane filter 8 is provided, which enables the fermentation gases to leave, but prevents undesirable microorganisms and other impurities from entering. The membrane filters 7 and 8 are equipped with filter membranes, suitable for sterilizing air”).

Terminal Disclaimer
The terminal disclaimer filed on 15 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 9,528,083 and 9,284,524 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive.
Applicant argues that the use a solid heat exchange body would have made the Willson system less economical and cost competitive, thereby defeating the purpose of Willson.  However, the Kauling and Belgrader references are cited as evidence that solid heat exchange bodies are notoriously well known in the art, efficient, and effective for rapidly adjusting the temperature of a reaction solution.  Applicant additionally argues that a solid body heat exchanger would not uniformly support the Willson polymeric film panels through buoyancy and would not aid in diffusing light to optimize cell growth.  In response, it is noted that the question is not whether solid body heat exchangers are “better” than water bath heat exchangers.  Rather, the issue is that solid body heat exchangers are art-recognized heating alternatives, and may be substituted into the system of Willson without substantially affecting device operation.  All competing options, regardless of the particular field of endeavor, will inherently be characterized by slight advantages and disadvantages, but this certainly does not mean that they are no longer obvious alternatives.  The simple substitution of one known element for another to obtain predictable results is prima facie obvious.  See MPEP 2143.  
	Applicant argues that it would not have been obvious to modify Stewart in view of Willson because Stewart requires a longer flow path to ensure that fluid has a greater chance of maintaining the desired temperature as it flows into the patient.  However, there is nothing of record suggesting that suitable flow paths could not be independently developed on bag 16 and bag 16 when the bags are sealed off from one another.  Retention time could be increased, for example, by creating additional baffles within bags 16, 16a or by decreasing the flow rate of fluid through each bag.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799